But the Judges unanimously refused it, on the ground that wherever an assault was wantonly committed upon the person of a peaceable citizen, without provocation, as appeared from the report of the judge who tried the cause, it was a very proper case for the consideration of the jury? as it went home to the feelings of every orderly, sober-minded man in the community. It was their province to weigh well and consider all the circumstances of the case, and to assess such damages as they thought would be commensurate with the nature of the injury, and such as would effectually check such an evil. In the present case, however, they did not think the damages excessive. Let the defendant *417fake the consequences of his violent and outrageous conduct ; he is entitled to nú indulgence from this court, nor will it ever interfere iii such c'ases, unless the damages are unreasonable beyond measure. The peace and good order of. the community depended very much/on making proper examples of such disorderly and turbulent men as the defendant appeared tó be.
Rule for new trial discharged..
AH the Judges present.